Case 1:15-cv-00842-RGA Document 584 Filed 05/27/21 Page 1 of 2 PageID #: 34986




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                 )
                                                 )
 IN RE CHANBOND, LLC,                            )   C.A. No. 15-842 (RGA)
 PATENT LITIGATION                               )   CONSOLIDATED
                                                 )
                                                 )   CONFIDENTIAL – FILED UNDER SEAL

             JOINT STIPULATION TO WITHDRAW MOTION AND
      ADOPTION OF FINDINGS AND CONCLUSIONS REGARDING STANDING

       WHEREAS, on October 8, 2020, Defendants1 in the above-captioned consolidated cases

filed a Motion to Re-Open Discovery for Limited Investigation of Standing Issues (D.I. 524, 525)

(the “Motion to Re-Open Discovery”);

       WHEREAS, on April 16, 2021, the Court issued a Memorandum Opinion (D.I. 560) and

Order (D.I. 561) denying Defendants’ Motion to Re-Open Discovery;

       WHEREAS, on May 14, 2021, Defendants filed a Motion to Dismiss for Lack of Subject

Matter Jurisdiction (D.I. 572, 573, 574) (the “Motion to Dismiss”);

       WHEREAS, Plaintiff ChanBond, LLC and Defendants have subsequently executed an

agreement to resolve their disputes;

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED TO, by and between

the parties, subject to the approval of the Court, that:

       1.      Defendants’ Motion to Dismiss (D.I. 572-574) is hereby withdrawn;




1
       Defendants are: Atlantic Broadband Group, LLC; Bright House Networks, LLC; Cable
One, Inc.; Cablevision Systems Corporation; CSC Holdings, LLC; Cequel Communications, LLC;
Cequel Communications Holdings I, LLC d/b/a Suddenlink Communications; Charter
Communications, Inc.; Comcast Corporation; Comcast Cable Communications, LLC; Cox
Communications, Inc.; Mediacom Communications Corporation; RCN Telecom Services, LLC;
Time Warner Cable; Time Warner Cable Enterprises LLC; WadeDivision Holdings, LLC; and
WideOpen West Finance LLC.
Case 1:15-cv-00842-RGA Document 584 Filed 05/27/21 Page 2 of 2 PageID #: 34987




       2.     The parties agree to accept and adopt the Court’s findings and conclusions

regarding standing as set forth in the Court’s April 16, 2021 Memorandum Opinion (D.I. 560).


 BAYARD, P.A.                                     MORRIS, NICHOLS, ARSHT &TUNNELL LLP

 /s/ Stephen B. Brauerman                         /s/ Jennifer Ying
 Stephen B. Brauerman (#4952)                     Jack B. Blumenfeld (#1014)
 Ronald P. Golden III (#6254)                     Jennifer Ying (#5550)
 BAYARD, P.A.                                     1201 N. Market Street
 600 N. King Street, Suite 400                    P.O. Box 1347
 P.O. Box 25130                                   Wilmington, DE 19899-1347
 Wilmington, Delaware 19899                       (302) 658-9200
 (302) 655-5000                                   jblumenfeld@morrisnichols.com
 sbrauerman@bayardlaw.com                         jying@morrisnichols.com
 rgolden@bayardlaw.com                            Attorneys for Defendants


 Attorneys for Plaintiff ChanBond, LLC

 May 26, 2021



                    27th
SO ORDERED, this __________ day of May, 2021




                                                     /s/ Richard G. Andrews
                                           _______________________________________
                                           UNITED STATES DISTRICT COURT JUDGE




                                              2
